tcmemo_1996_49 united_states tax_court estate of joseph r cloutier joseph a cloutier fiduciary petitioner v commissioner of internal revenue respondent docket no filed date c is a corporation whose stock is not listed on an exchange d owned percent of the stock when he died d’s stock was valued at dollar_figure on the estate’s federal estate_tax_return after r determined that the stock should have been valued at dollar_figure the parties stipulated that the stock was worth dollar_figure without regard to any marketability discount or control premium that would otherwise apply the parties’ stipulation followed their receipt of appraisals of the stock’s value r’s sole appraisal stated that the stock was worth dollar_figure f’s three appraisals stated that the stock was worth dollar_figure dollar_figure and dollar_figure respectively in making these appraisals none of the appraisers determined the stock’s value by reference to the price of comparable listed stock held because the stipulated value has not been shown to be representative of c’s freely traded value no discount for marketability is allowable jon f spadorcia s douglas trolson and robert j milford for petitioner russell d pinkerton for respondent memorandum opinion laro judge the estate of joseph r cloutier joseph a cloutier fiduciary petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in the federal estate_tax of the estate following concessions we must decide whether a discount for lack of marketability applies to the stipulated value of stock owned by the decedent at the time of his death and if so the amount of this discount we hold that no discount applies unless otherwise indicated section references are to the internal_revenue_code in effect as of the date of the decedent's death rule references are to the tax_court rules_of_practice and procedure we refer to joseph r cloutier as the decedent we refer to the decedent’s estate a sec_1 at trial the fiduciary made an oral motion that the court seal the record as to financial information concerning the estate we did not rule on the fidiciary’s motion at that time taking the matter under advisement pending release of our memorandum opinion herein the oral motion to seal the record will be denied official records of this court are open to the public for inspection 448_us_555 unless a moving party shows that sufficient countervailing interests outweigh the public interest in access 85_tc_914 petitioner has failed to make such a showing see estate of murphy v commissioner tcmemo_1990_346 the estate we refer to the estate’s fiduciary joseph a cloutier as the fiduciary background the stipulations and attached exhibits are incorporated herein by this reference the decedent died on date while a resident of indiana the fiduciary a resident of indiana when he petitioned the court filed a form_706 united_states estate and generation-skipping_transfer_tax return on behalf of the decedent's_estate form_706 reflects the fiduciary’s election of an alternate_valuation_date under sec_2032 the alternate_valuation_date is date corporation for general trade cgt is a corporation whose stock is not listed on an exchange cgt’s stock was entirely owned by the decedent when he died cgt’s principal asset at the time of the decedent’s death was percent of the stock of thirty-three inc thirty-three thirty-three owned and operated the nbc television affiliate in fort wayne indiana other assets of cgt at the time of the decedent’s death included rental real_estate and a motor home on the form_706 the decedent’s cgt stock was valued at dollar_figure on the date of his death and dollar_figure on the alternate_valuation_date these values were based on two after the decedent died but before the alternate_valuation_date thirty-three was merged into cgt so that only cgt existed on the alternate_valuation_date appraisals neither of which is in the record and neither of which included a marketability discount respondent determined that the decedent’s cgt stock was worth dollar_figure on the alternate_valuation_date the parties have since stipulated that the date value of the decedent’s cgt stock was dollar_figure without regard to any marketability discount or control premium that may otherwise apply the parties’ stipulation followed their receipt of appraisals of the stock’s value as of date respondent’s sole appraisal stated that the stock was worth dollar_figure petitioner’s three appraisals stated that the stock was worth dollar_figure dollar_figure and dollar_figure respectively in making these appraisals all of the appraisers relied primarily upon transactional and financial data compiled by paul kagan associates inc kagan and none of the appraisers determined cgt’s value by reference to the price of stock that was listed on a public exchange the transactions reported by kagan included recent transactions in which stock of television stations was transferred at arm's length all of the appraisers also considered the nature of cgt its history its position in the industry its economic outlook and other factors listed in revrul_59_60 1959_1_cb_237 regarding the valuation of stock for federal estate_tax purposes discussion we must determine whether a marketability discount applies to the stipulated value of the decedent’s cgt shares and if so the amount of this discount respondent determined no marketability discount for the shares and adheres to that position the fidiciary included no marketability discount in the value of the cgt shares reported on the form_706 but he now argues for a 25-percent discount the fidiciary must prove the applicability and amount of a marketability discount rule a 290_us_111 88_tc_38 see also mandelbaum v commissioner tcmemo_1995_255 property includable in a decedent's gross_estate is included at its fair_market_value on either the date of the decedent's death or the alternate_valuation_date as provided under sec_2032 sec_2031 and sec_2032 sec_20_2031-1 estate_tax regs fair_market_value is a question of fact 323_us_119 304_us_282 fair_market_value represents the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person under a compulsion to buy or to sell sec_20_2031-1 estate_tax regs see also 411_us_546 92_tc_312 the willing buyer and the willing seller are hypothetical persons instead of specific individuals or entities and the characteristics of these hypothetical persons are not necessarily the same as the personal characteristics of the actual seller or a particular buyer 658_f2d_999 5th cir 94_tc_193 special rules govern the valuation of corporate stock depending on whether the stock is listed on an established_securities_market when stock is so listed its value usually equals its listed market price when stock is not listed on an established market its value is usually based on the arm's-length sales if any of the unlisted stock that have occurred within a reasonable_time of the valuation_date 79_tc_938 73_tc_266 in the absence of recent arm's-length sales the value of unlisted stock should be determined by taking into account the value of listed stock of corporations engaged in the same or a similar line_of_business sec_2031 estate of hall v commissioner supra pincite unlisted stock must also be valued indirectly by reference to the subject corporation's net_worth its prospective earning power its dividend-earning capacity its goodwill its management its position in the industry the economic outlook for its industry and the degree of control represented by the block of its stock to be valued see estate of hall v commissioner supra pincite estate of andrews v commissioner supra pincite sec_20_2031-2 estate_tax regs see also estate of lauder v commissioner tcmemo_1994_527 when determining the value of unlisted stock by reference to the value of listed stock a discount from the listed value is typically warranted in order to reflect the lack of marketability of the unlisted stock mandelbaum v commissioner supra such a discount namely a lack of marketability discount or more succinctly a marketability discount generally reflects the absence of a recognized market for closely held stock and accounts for the fact that closely held stock is generally not readily transferable see estate of hall v commissioner supra estate of gilford v commissioner supra a marketability discount also reflects the fact that a buyer may have to incur a subsequent expense to register the unlisted stock for public sale see estate of hall v commissioner supra estate of gilford v commissioner supra petitioner relies primarily on the testimony and report of its expert witness r james alerding to support its claim that it is entitled to discount the parties’ stipulated value for the subject shares’ lack of marketability mr alerding concluded that petitioner may discount his appraised values by percent for the shares’ lack of marketability mr alerding reached his conclusion in the main by attempting to apply the factors recently set forth in mandelbaum v commissioner supra while expert testimony can sometimes aid the court in evaluating a claim we need not follow an expert's opinion when it is contrary to our judgment we may reject an expert’s opinion in its entirety whenever we believe it is appropriate to do so helvering v national grocery co supra pincite 227_f2d_753 6th cir affg tcmemo_1954_139 with respect to the opinion of mr alerding we believe that it is appropriate to do so his report and testimony are unhelpful to the court and we find both to be unpersuasive in contrast to the detailed reports that we in certain cases a buyer's registration costs may be minimal for example registration costs may be minimal to the buyer if he or she has the right to compel the corporation to register or otherwise piggyback the unlisted shares at its expense typically see with respect to an expert’s opinion of valuation mr alerding’s report is three pages long and consists mainly of bald assertions that a 25-percent marketability discount is warranted his report contains no meaningful discussion of any of the factors of valuation it does not reflect a review of basic information necessary to render an opinion on valuation and it shows undue reliance on appraisals performed by third parties as a point of fact one of the appraisals on which mr alerding purported to rely was merely a draft of an appraisal and mr alerding never spoke to the author concerning the author’s completion of that draft or about any of the information contained therein mr alerding also relied on studies of property that was not comparable to the subject property in order to form a benchmark on which to base his conclusion concerning the amount of a marketability discount he failed to evaluate properly whether the decedent's 100-percent interest in cgt merited a premium for control or whether such a premium if one existed would neutralize his proffered marketability discount he focused the court has often determined a control premium in the case of a majority interest see eg estate of trenchard v commissioner tcmemo_1995_121 and the cases cited therein a control premium reflects a shareholder's ability to control a corporation through his or her dictation of its policies procedures or operations estate of chenoweth v commissioner continued exclusively on the hypothetical buyer to the exclusion of the hypothetical seller in this latter regard we find unpersuasive mr alerding’s conclusion that a willing seller of a 100-percent interest in cgt would have to discount the value of that interest by percent for lack of marketability see mandelbaum v commissioner tcmemo_1995_255 moore v commissioner tcmemo_1991_546 we also note that mr alerding has limited experience with respect to the valuation at hand in response to questions from the court mr alerding acknowledged that he had no experience in valuing television station property and that he had reached his conclusion without direct reference to similar publicly traded property or stock although a marketability discount may apply in some cases where percent of the stock of an unlisted corporation is held by one shareholder a discount for lack of marketability is inapplicable when the value of the unlisted stock is not determined by reference to the price of listed stock this is a key point that mr alerding missed when he continued 88_tc_1577 estate of trenchard v commissioner supra accord revrul_59_60 1959_1_cb_237 controlling_interest in closely held company may command a higher price than a minority interest as we understand the thrust of mr alerding’s thinking with respect to marketability discounts the value of a single asset is significantly reduced by a lack of marketability continued attempted to apply our mandelbaum analysis to the facts herein in mandelbaum v commissioner supra the parties stipulated the freely traded value of the corporation’s shares and we were asked to determine the marketability discount that applied to that value in the instant case by contrast the parties have given us a stipulated value that neither party claims is the subject stock’s freely traded value thus we find that a strict application of the mandelbaum analysis is out of place in the instant case the bottom line to this case is that petitioner asks us to determine a marketability discount with respect to a value that does not represent the stock’s freely traded value this we will not do it is inappropriate to discount the value of the stock for a lack of marketability in these circumstances the discount is confined to property that is being valued by reference to prices paid for assertedly comparable_property continued whenever the asset is transferred to a corporation that is wholly owned by a single shareholder to such a broad proposition we do not agree suffice it to say that a marketability discount may be appropriate in such a case but only to account for the difference between the value of the shareholder’s stock and the freely traded value of otherwise comparable stock that is listed on an exchange indeed in response to a question from the court at trial petitioner’s counsel acknowledged that the stipulated value was merely a conciliatory amount that the parties reached following their review of the appraisals because the record does not show that a marketability discount applies to the stipulated value of the decedent’s cgt shares we hold that no discount for marketability is allowable in so holding we have considered all arguments made by petitioner and to the extent not discussed above have found them to be without merit to reflect the foregoing under rule decision will be entered respondent argues that the fact that the decedent controlled cgt means that a control premium exists to the extent of any marketability discount based on our holding we need not and do not address this argument
